ANNUNZIATA, Judge,
dissenting.
I respectfully dissent because the challenged evidence in this case fails to meet the requirements of admissibility established by controlling law.
It has long been settled that “other crimes” evidence not having “ ‘such necessary connection with the transaction then before the court as to be inseparable from it’ ” is irrelevant and inadmissible. Guill v. Commonwealth, 255 Va. 134, 139, 495 S.E.2d 489, 492 (1998) (quoting Walker v. Commonwealth, 28 Va. (1 Leigh) 574, 580 (1829)). The Virginia Supreme Court has stated that the test for admission of evidence of other crimes is met when there is “ ‘a causal relation or logical and natural connection between the two acts, or they ... form parts of one transaction.’ ” Id. at 140, 495 S.E.2d at 492 (quoting Barber v. Commonwealth, 182 Va. 858, 868, 30 S.E.2d 565, 569 (1944)). Proceeding from this foundational requirement, Virginia appellate courts have repeatedly rejected the admission of evidence of separate and unrelated prior drug *33transactions to show a defendant’s sale of drugs or possession of drugs with the intent to distribute. See Donahue v. Commonwealth, 225 Va. 145, 154-56, 300 S.E.2d 768, 773-74 (1983); Eccles v. Commonwealth, 214 Va. 20, 21-22, 197 S.E.2d 332, 332-33 (1973); Boyd v. Commonwealth, 213 Va. 52, 52-53, 189 S.E.2d 359, 359-60 (1972); Hill v. Commonwealth, 17 Va.App. 480, 485-87, 438 S.E.2d 296, 299-300 (1993); Wilson v. Commonwealth, 16 Va.App. 213, 219-23, 429 S.E.2d 229, 233-35, aff'd on reh’g en banc, 17 Va.App. 248, 436 S.E.2d 193 (1993).
The majority concludes that the required logical connection between the defendant’s prior sale of imitation cocaine and the crime charged is established by the nature of the substance in question. Specifically, it states that the two crimes are logically connected because the possession of imitation cocaine has only one purpose, which is distribution, and that the defendant’s prior sale confirms his purpose in this case. Based on the majority’s reasoning, evidence of prior sales of imitation drugs could never be excluded as improper in a subsequent prosecution for distribution or possession with the intent to distribute, a result I believe is beyond the contemplation of both statutory and case law.
I believe the majority’s reasoning is flawed in two respects. First, the majority fails to consider that one might innocently possess imitation cocaine, an act not prohibited under Virginia’s penal law. Thus, its threshold premise that only a criminal purpose inheres in the possession of imitation cocaine is incorrect. Second, the majority’s reasoning that the defendant’s prior sale of imitation cocaine supports the conclusion that he possessed the substance in this instance only for the purpose of distribution begs the question of whether the required nexus between the two occurrences exists. Evidence must first be properly admitted before it may be relied upon to establish by inference that the crime charged has been committed. The “nexus” the majority identifies here is merely the tendency of the challenged evidence to show the defendant’s propensity to distribute imitation cocaine, an improper basis for admission. See id. at 139, 495 S.E.2d at 492 (“[T]he *34admission of such ‘other crimes’ evidence is prohibited when its only purpose is to show that the defendant has a propensity to commit crimes or a particular type of crime and, therefore, probably committed the offense for which he is being tried.”).
Applying the principles set forth in Guill, I find the required nexus between the defendant’s prior sale of imitation cocaine and the present charge to be lacking in this case. The defendant’s sale of imitation cocaine, nearly two and one-half months before the charged offense, was a separate act without logical or intimate connection with the defendant’s present charge of possession of imitation cocaine with the intent to distribute. Likewise, there is no evidentiary basis upon which to find that the defendant’s previous sale and the present charge form parts of a single transaction. See id. at 139-40, 495 S.E.2d at 492. As such, I would hold that the evidence at issue was irrelevant and its admission was improper and prejudicial to the defendant because it showed only the defendant’s propensity to commit the crime charged. See id.; Wilson, 16 Va.App. at 223, 429 S.E.2d at 235.
For the reasons stated above, I also disagree with the majority’s conclusion that the evidence of another crime was admissible to show the defendant’s motive in the present offense.
Finally, I cannot agree with the conclusion that evidence of the defendant’s prior crime was admissible to rebut the defendant’s testimony. Unlike Satterfield v. Commonwealth, in which we held that evidence of the defendant’s previous drug distribution activities was properly admitted to rebut his contention that he only intended to use drugs found in his possession, the risk of misleading the fact finder in the absence of the evidence at issue did not exist in this case. See 14 Va.App. 630, 635-37, 420 S.E.2d 228, 231-32 (1992); see also Scott v. Commonwealth, 228 Va. 519, 526-27, 323 S.E.2d 572, 577 (1984). Cf. Hill, 17 Va.App. at 487, 438 S.E.2d at 300 (holding that evidence of prior drug sales was inadmissible to establish the defendant’s intent to distribute when the defendant did not actively challenge his intent at trial; “the prior *35offense was not necessary to show intent in the context of the Commonwealth’s other evidence, and there was no risk of misleading the jury in the absence of the prior offense evidence”).
I would further find the erroneous admission of the evidence was not harmless. “A nonconstitutional error is harmless if ‘it plainly appears from the record and the evidence given at trial that the error did not affect the verdict.’ ” Scott v. Commonwealth, 18 Va.App. 692, 695, 446 S.E.2d 619, 620 (1994) (quoting Lavinder v. Commonwealth, 12 Va.App. 1003, 1005, 407 S.E.2d 910, 911 (1991) (en banc)). “ ‘An error does not affect a verdict if a reviewing court can conclude, without usurping the [fact finder’s] function, that had the error not occurred, the verdict would have been the same.’ ” Id.
Based on my review of the record, I cannot conclude without usurping the role of the fact finder that the trial court’s error was harmless.
[W]hen the trial judge erroneously and unconditionally admits prejudicial evidence, we cannot presume that the trial judge disregarded that evidence which he ruled to have probative value. While a judge is uniquely qualified by training, education and experience to disregard potentially prejudicial aspects of inadmissible evidence in the ultimate adjudication of the issue, we cannot assume that the judge has done so where the judge’s rulings indicate otherwise.
Wilson, 16 Va.App. at 223, 429 S.E.2d at 235-36 (citations omitted). At trial, the evidence of the defendant’s intent was in conflict. Although the defendant admitted he knew the substance found in his possession was imitation cocaine, the police did not observe the defendant engage in any behavior indicative of drug selling and did not find any characteristic tools of the drug trade on his person at the time of his arrest on the street. Furthermore, the defendant testified that friends had been showing him the imitation cocaine just before the police arrested him and that he never “form[ed] an opinion of what [he] was going to do with the substance.” Thus, without evidence of the defendant’s prior sale of imitation *36cocaine, I cannot conclude that it plainly appears the trial judge would have disbelieved the defendant’s testimony and found the evidence sufficient beyond a reasonable doubt to support a conviction.
For the foregoing reasons, I would hold that the trial court’s error in admitting the evidence of defendant’s prior crime was not harmless, and I would reverse the defendant’s conviction.